Case 2:12-cv-00603-MOB-MKM ECF No. 203 filed 03/07/19                   PageID.6458      Page 1 of 4



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  IN RE AUTOMOTIVE PARTS                       : Master File No. 12-md-02311
  ANTITRUST LITIGATION                         : Judge Marianne O. Battani
                                               :
                                               :
  IN RE OCCUPANT SAFETY                        : Case No. 2:12-cv-00603
  RESTRAINT SYSTEMS                            :
                                               :
                                               :
                                               :
  THIS RELATES TO:                             :
  END-PAYOR ACTION                             :



             ORDER GRANTING END-PAYOR PLAINTIFFS’ MOTION
          FOR PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT
          WITH TRUSTEE OF THE REORGANIZED TK HOLDINGS TRUST

        Upon consideration of End-Payor Plaintiffs’ Motion for Preliminary Approval of Proposed

 Settlement with Joseph J. Farnan, Jr., solely as Trustee (“Trustee”) of the Reorganized TK

 Holdings Trust, and Provisional Certification of Settlement Class (“Motion”), it is hereby

 ORDERED as follows:

              1.       The Motion is hereby GRANTED.

              2.       Unless otherwise set forth herein, defined terms in this Order shall have the

 same meaning ascribed to them in the Settlement Agreement.

                          Preliminary Approval of Settlement Agreement

              3.       The Court has analyzed the factors set forth in Federal Rule of Civil

 Procedure (“Rule”) 23(e)(2) as recently amended. The terms of the Settlement Agreement are

 hereby preliminarily approved, including the release contained therein, as being fair, reasonable,

 and adequate to the Settlement Class, subject to a Fairness Hearing.


                                                 1
Case 2:12-cv-00603-MOB-MKM ECF No. 203 filed 03/07/19                    PageID.6459        Page 2 of 4



               4.       The Court finds that the Settlement Agreement was entered into at arm’s

 length by experienced counsel and is sufficiently within the range of reasonableness that notice of

 the Settlement Agreement should be given, pursuant to a plan to be submitted by Settlement Class

 Counsel and approved by the Court at a later date as provided in this Order.

                                          Class Certification

               5.       Pursuant to Rule 23, and in light of the proposed settlement, the Court

 hereby finds that the prerequisites for a class action have been met and provisionally certifies the

 following class for settlement purposes (“Settlement Class”):

                All persons and entities that, from January 1, 2003 through the
                Execution Date, purchased or leased a new Vehicle in the United
                States not for resale, which included one or more Occupant Safety
                Restraint Systems as a component part, or indirectly purchased
                one or more Occupant Safety Restraint Systems as a replacement
                part, which were manufactured or sold by a Defendant, any current
                or former subsidiary of a Defendant, or any co-conspirator of a
                Defendant. Excluded from the Settlement Class are Defendants,
                their parent companies, subsidiaries and affiliates, any co-
                conspirators, federal governmental entities and instrumentalities
                of the federal government, states and their subdivisions, agencies
                and instrumentalities, and persons who purchased Occupant
                Safety Restraint Systems directly or for resale.

  Settlement Agreement ¶ 11.

               6.       The Court finds that provisional certification of the Settlement Class is

 warranted in light of the Settlement Agreement because: (a) the Settlement Class is so numerous

 that joinder is impracticable; (b) End-Payor Plaintiffs’ claims present common issues and are

 typical of the Settlement Class; (c) End-Payor Plaintiffs and Settlement Class Counsel (defined

 below) will fairly and adequately represent the Settlement Class; and (d) common issues

 predominate over any individual issues affecting the members of the Settlement Class. The Court

 further finds that End-Payor Plaintiffs’ interests are aligned with the interests of all other members



                                                   2
Case 2:12-cv-00603-MOB-MKM ECF No. 203 filed 03/07/19                   PageID.6460      Page 3 of 4



 of the Settlement Class. The Court also finds that settlement of the above-captioned action

 (“Action”) on a class basis is superior to other means of resolving the matter.

                             Appointment of Settlement Class Counsel

               7.       The Court hereby appoints Cotchett, Pitre & McCarthy LLP, Robins Kaplan

 LLP, and Susman Godfrey L.L.P. as Settlement Class Counsel, having determined that the

 requirements of Rule 23(g) are fully satisfied by this appointment.

               8.       Each End-Payor Plaintiff class representative named in the operative

 complaint in the Action will serve as an End-Payor Plaintiff class representative on behalf of the

 Settlement Class.

                                 Notice to Potential Class Members

               9.       Prior to the Fairness Hearing, Settlement Class Counsel shall provide notice

 of the Settlement Agreement and the Fairness Hearing to all persons affected by and/or entitled to

 participate in the Settlement Agreement in compliance with the notice requirements of Rule 23

 and due process of law. Such means of providing notice will be addressed in a subsequent order

 following submission by End-Payor Plaintiffs at a later date of a proposal for notice to the

 Settlement Class and related forms for notice, claims and distribution (“Notice Motion”).

               10.      The Notice Motion shall include a proposed form of, method for, and date

 of dissemination of notice and the date on which the notice is mailed shall be the “Notice Date.”

                                          Other Provisions

               11.      In the event that the Settlement Agreement is terminated in accordance with

 its provisions, the Settlement Agreement and all proceedings had in connection therewith shall be

 null and void, except insofar as expressly provided to the contrary in the Settlement Agreement,




                                                  3
Case 2:12-cv-00603-MOB-MKM ECF No. 203 filed 03/07/19                      PageID.6461        Page 4 of 4



 and without prejudice to the status quo and rights of End-Payor Plaintiffs, the Trustee, and the

 members of the Settlement Class.

               12.       The Court’s provisional certification of the Settlement Class as provided

 herein is without prejudice to, or waiver of, the rights of any Defendant to contest certification of

 any other class proposed in In re Automotive Parts Antitrust Litigation. The Court’s findings in

 this Order shall have no effect on the Court’s ruling on any motion to certify any class in the Action

 or in In re Automotive Parts Antitrust Litigation, or on the Court’s ruling(s) concerning any

 Defendant’s motion, and no party may cite or refer to the Court’s approval of the Settlement Class

 as persuasive or binding authority with respect to any motion to certify any such class or any

 Defendant’s motion.



 Date: March 7, 2019                             s/Marianne O. Battani
                                                 MARIANNE O. BATTANI
                                                 United States District Judge



                                         CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's
 ECF System to their respective email addresses or First Class U.S. mail to the non-ECF participants on
 March 7, 2019.


                                                                 s/ Kay Doaks
                                                                 Case Manager




                                                    4
